DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim.  Election of composition claims 1-10 was made without traverse in the reply filed on February 15, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “the corrosion resistance” and “the reduction of the bonding strength” lack antecedent basis.

Regarding claims 1, 9 and 10, the recitation of corrosion resistance being “at least about 10 megapascals” in claim 1, “from about 10 megapascals to about 13 megapascals” in claim 9 and “the bonding strength” values recited in claim 10 that are also recited in megapascals, render the metes and bounds of these claims unclear. Although a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  In this instance, corrosion resistance is typically defined using a mass or thickness value describing a loss of material over time.   However, here, megapascals are the claimed units, indicating some sort of pressure or strength value.  Also, if the claims are referencing a strength test, it is not clear if the megapascal value is directed to a difference between two strength values (e.g., before and after a corrosion test (what kind?), before and after a storage period?) or a single measurement taken at a point in time, which is also not clearly indicated.     

Further regarding claim 1, the phrase “is minimized to less than” in the last line of the claim appears redundant and also renders the claim unclear.  The metes and bounds of a bonding strength being measured/minimized is not clear.  Similar to the discussion above concerning a corrosion resistance value above, the claim provides no reference points regarding how the recited 40 percent value is obtained.  Similarly, it is not clear what bonding strength is recited in claim 10 and when such strength measurement is taken.          
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawdy, US 4,467,071 (hereafter Dawdy).
Dawdy discloses an adhesive composition (Abstract) that includes an epoxy-based adhesive polymer and a phosphorous element-containing compound (col. 1, line 55 to col. 2, line 13 disclosing a structural adhesive incorporating at least one epoxy resin and an organic ester of phosphorus acid; see also adhesive compositions disclosed in Examples I and II (cols. 13-14) and Table II illustrating adhesive strength of such adhesive compositions by lap shear testing). 

Regarding the claim 1 recitation of “wherein the corrosion resistance of the adhesive composition is at least about 10 megapascals; and wherein the reduction of the bonding strength of the adhesive composition is minimized to less than about 40 percent,” please see the Section 112 rejection above that renders consideration on the merits difficult, if not impossible, because the metes and bounds of the claim have not been clearly defined. 
However, in order to advance prosecution, it is noted that it has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.  Spada also states: “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (Spada at 911 F2d 709, 15 USPQ2d at 1658).  See MPEP 2112.01.II. 
Therefore, in view of the Dawdy disclosure of an adhesive composition having the same components as recited in claim 1, Dawdy is understood as disclosing a composition having the same properties as recited in claim 1. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 4, at col. 7, line 61 to col. 8, line 17, Dawdy discloses its epoxy-based polymer may be a polyglycidyl ether of polyphenols, “such as Bisphenol A” (col. 8, line 12), thus disclosing bisphenol A diglycidylether (see also Example II at cols. 13-14).

Regarding claims 9 and 10 that respectively recite corrosion resistance values and bonding strength values, see the Section 112 rejection above and also the discussion in the rejection of claim 1 above, incorporated herein, concerning identical compositions having the same properties. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawdy as applied to claim 1 and further in view of the teachings of Dawdy.  

Regarding  the claim 2 recitation that the phosphorous element-containing compound is a mixture of phosphoethyl methacrylate monoester, phosphoethyl methacrylate diester, phosphoric acid, and methyl methacrylate, Dawdy teaches its adhesive includes “at least one olefinically unsaturated organic partial ester of a phosphorus acid” at col. 1, lines 56-63, the “at least one” language teaching one of ordinary skill in the art that more than one of the phosphorous element-containing compounds of Dawdy may be included in an adhesive composition of Dawdy.  At col. 9, line 66 through col. 10, line 26, Dawdy teaches a variety of compounds that may be included in its adhesive mixture, including phosphoric acid and both mono and di-esters of phospho-ethyl methacrylate  (col. 10, lines 4-10).  Example II at col. 13, lines 49 to col. 14, line 26  discloses 2-Methacryloyloxyethyl phosphate in an amount of 70% in MMA, thus teaching a phosphorous element-containing methacrylate ester compound of Dawdy in a mixture of the compound with methyl methacrylate.   
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, it follows that it would have been obvious to one of ordinary skill in the art tat the time of effective filing of the claims of the invention to modify the composition of Dawdy to include a mixture of phosphoric acid and any of the phosphorous element-containing esters taught in Dawdy, along with methyl methacrylate, also as taught in Dawdy, as being useful for forming another composition to be used for the very same purpose.

Regarding claim 6, Dawdy, at Example II, Cols. 13-14,  teaches an adhesive composition that includes a Bisphenol A epoxy resin in an amount of  up to 40.5 parts by weight (col. 14, line 5), overlapping the recited range of about 40 weight percent to about 60 weight percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Regarding claims 7 and 8, Dawdy teaches its phosphorus-containing compound being present in an amount ranging from about 0.1 to about 20 weight percent (col. 10, lines 26-33), overlapping the ranges recited in both claims 7 and 8.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Claims 3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Dawdy as applied to claim 1 and further in view of Lutz et al., US 2016/0017192 (hereafter Lutz).

Regarding claims 3 and 5, Dawdy teaches its epoxy-based adhesive polymer is a mixture of materials (col. 2, line 13 to col. 3, line 22) that may further include
(a) a curable epoxy compound or a combination of two or more curable epoxy compounds (item D. at col. 3, line 20; epoxy compounds and mixtures thereof are taught at col. 7, line 61 to col. 8, line 17); 
(b) one or more reactive urethane group containing polymers having a number average molecular weight of up to 35,000 and at least one polyether and/or diene rubber segment (items A1 to A6 col. 2, line 18 to col. 3, line 12; at least one olefinically unsaturated urethane reaction product of at least one isocyanate-functional prepolymer (col. 2, lines 13-27), the isocyanate-functional prepolymers having an average molecular weight of about 300-3,000 (col. 6, lines 15-68); a polyvinyl alkyl ether (col. 3, lines 1-5); at least one butadiene-based elastomeric polymeric material (col.2, lines 28-44 further described at col. 7, lines 1-13);
,  


 (c) at least one epoxy curing catalyst (item E at col. 3, line 21 of a catalyst system), and 
(d) a curing agent (bonding accelerators and reducing agents discussed at col. 4, line 23 to col. 5, line 32).
Regarding claim 3, Dawdy is silent as to isocyanate groups of the polymer component being capped and is silent as to a molecular weight value of an at least one polyether and/or polyether or diene rubber segment of such capped polymer component.  Regarding claim 5, Dawdy is silent as to its adhesive including a urea toughening polymer.

Lutz teaches structural epoxy resin adhesives that are prepared from a chain extended elastomeric toughener that contains urethane and/or urea groups with terminal isocyanate groups that are capped with a phenol, polyphenol or aminophenol compound (Abstract).  Specifically, an adhesive of Lutz includes at least one epoxy resin and an elastomeric toughener formed by reacting an isocyanate-terminated prepolymer of 300-3000 molecular weight with a chain extender to produce a chain extended, isocyanate-terminated prepolymer that is then capped with a capping agent (paras [0006]-[0022]).  A polyol of Lutz is preferably a polyether polyol or hydroxyl-terminated butadiene polymer of 300-3000 equivalent weight (para [0019]) (i.e., diene rubber segment of a weight of at least 1,000 atomic mass units).  Like Dawdy, suitable epoxy resins of Lutz include diglycidyl ethers of bisphenol A resins (para [0037]).  Lutz teaches that, surprisingly, its adhesive is more storage-stable than an otherwise like adhesive which is not chain extended (para [0013]).  Also, Lutz teaches its adhesive has very good properties, including good lap shear and impact peel strength as compared to when the toughener is not chain extended (para [0013]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the adhesive of Dawdy to include a toughening polymer, as taught by Lutz, that is chain extended and contains capped isocyanate groups as taught by Lutz, and that may be a urea toughening polymer, also as taught in Lutz, for the advantages taught in Lutz of a resulting adhesive composition of improved storage stability and lap shear and impact peel strength. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zalucha et al., US 4,293,665 (adhesive mixtures (Abstract) that incorporate phosphorus-containing compounds, including, e.g., 2-methacryloyloxyethyl phosphate, carboxylated polybutadiene/acrylonitrile elastomer and methyl methacrylate (Examples I and II (cols. 13-14), and may further include an epoxy resin (Example VIII, col. 19); the adhesive mixtures exhibiting good adhesive strength and small strength reduction after being exposed to corrosion testing, evidenced by lap shear strength tests performed before and after salt spray, humidity and/or other aggressive environments (see Examples at cols.15-23). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746